Beck v City of Niagara Falls (2019 NY Slip Op 03262)





Beck v City of Niagara Falls


2019 NY Slip Op 03262


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, CURRAN, AND WINSLOW, JJ. (Filed Apr. 26, 2019.)


MOTION NO. (1461/18) CA 18-01324.

[*1]DANIEL J. BECK AND DEBRA BECK, PLAINTIFFS-RESPONDENTS, 
vCITY OF NIAGARA FALLS, ET AL., DEFENDANTS, AND NIAGARA FALLS WATER BOARD, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument be and the same hereby is granted to the extent that, upon reargument, the memorandum and order entered February 8, 2019 (169 AD3d 1528) is amended by deleting the third sentence of the memorandum and substituting the following sentence: "Plaintiffs allege that the Niagara Falls Water Board (defendant) was responsible for the care and maintenance of the area on Simmons Avenue where the incident is alleged to have occurred."